Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay, Malcom D. (4,622,242; “Mackay”), in view of Wilson et al. (2001/0013247; “Wilson”), and further in view of Moore et al. (2015/0147467; “Moore”).
Regarding claim 1, Mackay discloses in figure 1, and related text, a method and apparatus for manufacturing an optical fiber, the method comprising: a resin coating step, comprising: supplying resin 3 to a resin coating portion via a pipe 4; causing an optical fiber 18 to pass through the resin coating portion 19; coating an outer periphery of the optical fiber with the resin; controlling a heating portion 15 provided around an outer periphery of at least a part of the pipe so that a resin temperature in the pipe becomes a set target temperature; adjusting a set value of the target temperature so that a resin becomes a target viscosity.

    PNG
    media_image1.png
    391
    643
    media_image1.png
    Greyscale


Mackay, Figure 1.



Mackay, col. 2, ll. 40-63.
Further regarding claim 1, Mackay does not explicitly disclose measuring the resin temperature in the pipe, and adjusting a set value of the target temperature so that a resin viscosity measured by a viscometer becomes a target viscosity. 
However, Wilson discloses a viscometer comprising a heater 204 for adjusting fluid temperature, as measured downstream 216 before the fluid is characterized in tube 208 by pressure transducer 206. Wilson, par. [0048].

    PNG
    media_image2.png
    576
    468
    media_image2.png
    Greyscale



Wilson, Figure 2



Further regarding claim 1, Mackay in view of Wilson does not explicitly disclose that the optical fiber is a glass fiber.
However, Moore discloses in figures 1 and 9 an apparatus and method for coating a glass optical fiber with two coats of different resins 12 and 14. 

    PNG
    media_image3.png
    614
    457
    media_image3.png
    Greyscale


Moore, Figure 1



Regarding claims 2-4, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackay in view of Wilson and further in view of Moore, as applied in the rejection of claim 1, to comprise:
2. The method for manufacturing the optical fiber according to claim 1, further comprising: keeping the resin coating portion at a predetermined temperature by allowing a fluid having a predetermined temperature set value to flow around a periphery of the resin coating portion; and adjusting the temperature set value of the fluid based upon the resin viscosity measured by the viscometer. 
3. The method for manufacturing the optical fiber according to claim 1, wherein the resin coating portion is configured by integrally assembling a first coating portion coating an outside of the glass fiber with first resin and a second coating portion coating an outside of the first resin with second resin, and wherein in the resin coating step, the method further comprises: measuring a resin temperature in a first pipe supplying the first resin to the first coating portion; measuring a resin temperature in a second pipe supplying the second resin to the second coating portion; controlling each heating portion so that the resin temperature in the first pipe and the resin temperature in the second pipe become the set target temperature; adjusting a set value of the target temperature in the first pipe so that a viscosity of the first resin measured by a first viscometer becomes a first target viscosity, the first viscometer being disposed between the first coating portion and the 
4. The method for manufacturing the optical fiber according to claim 3, wherein the resin coating step comprises: causing the first target viscosity and the second target viscosity to match each other; and adjusting the set value of the target temperature in the first pipe and the set value of the target temperature in the second pipe. 
because the resulting configuration and method would facilitate coincidentally measuring temperature and viscosity, Wilson, Abstract, while fabricating an optical fiber with a uniform and concentric resin coating. Moore, par. [0004].
Regarding claims 6 and 7, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackay in view of Wilson and further in view of Moore, as applied in the rejection of claim 1-4, to comprise:
6. An apparatus of manufacturing an optical fiber, comprising: a resin coating portion coating an outer periphery of a glass fiber with a resin by supplying the resin via a pipe and passing the glass fiber through the resin coating portion; a heating portion heating an outer periphery of at least a part of the pipe; a temperature measuring portion measuring a resin temperature in the pipe; a controller connected to the heating portion and configured to control the heating portion so that the resin temperature in the pipe becomes a target temperature; a viscometer disposed between the resin coating portion and the heating portion; and an adjusting portion configured to adjust a set value of the target temperature so that a resin viscosity measured by the viscometer becomes a target viscosity. 
7. The apparatus of manufacturing the optical fiber according to claim 6, further comprising: a temperature adjusting portion configured to keep a temperature of the resin coating portion at a predetermined temperature by allowing a fluid having a predetermined temperature set value to flow around a periphery of the resin coating portion, wherein the temperature adjusting portion is further configured to adjust the temperature set value of the fluid based on the resin viscosity measured by the viscometer. 
because the resulting configuration and method would facilitate coincidentally measuring temperature and viscosity, Wilson, Abstract, while fabricating an optical fiber with a uniform and concentric resin coating. Moore, par. [0004].
Claims 5 and 8
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay, Malcom D. (4,622,242; “Mackay”), in view of Wilson et al. (2001/0013247; “Wilson”), and further in view of Moore et al. (2015/0147467; “Moore”), as applied in the rejection of claims 1-4 and 6-7, and further in view of Gao et al. (2013/0180330; “Gao”).
Regarding claims 5 and 8, Mackay in view of Wilson and further in view of Moore does not explicitly disclose:
 5. The manufacturing method of the optical fiber according to claim 3, wherein the first viscometer and the second viscometer use a vibration type viscometer. 
8. The manufacturing method of the optical fiber according to claim 4, wherein the first viscometer and the second viscometer use a vibration type viscometer. 
However, Gao discloses in figure 1 a sensor for measuring the temperature of a flow tube 104.
A sensor for measuring a density of a fluid is provided. The sensor (200) includes a flow tube (104) for receiving the fluid and a vibration driver (102) coupled to the flow tube, the vibration driver configured to drive the flow tube to vibrate. The sensor also includes a vibration detector (106) coupled to the flow tube, the vibration detector detecting characteristics related to the vibrating flow tube, and a distributed temperature sensor (202) coupled to the flow tube, the distributed temperature sensor measuring a temperature of the flow tube as the flow tube vibrates. The sensor further includes measurement circuitry (110) coupled to the vibration detector and the distributed temperature sensor, the measurement circuitry determining a density of the fluid from the detected characteristics related to the vibrating flow tube and the measured temperature of the flow tube.
Gao, Abstract.

    PNG
    media_image4.png
    414
    728
    media_image4.png
    Greyscale


Gao, Figure 1.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackay in view of Wilson and further in view of Moore such that the first viscometer and the second viscometer use a vibration type viscometer because the resulting configuration and method would facilitate coincidentally measuring a temperature of the flow tube 104 and the viscosity of the fluid in the pipe. Gao, par. [0022] (“measurement circuitry 110 may also include components capable of calculating further properties of the fluid, such as a viscosity of the fluid and a temperature of flow tube 104”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883